UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1427


ALINA ROJEA,

                     Plaintiff - Appellant,

              v.

BRIAN CREGGER, Technical Manager; SANDI SMITH, Corporate HR Generalist;
KAY DSOUZA VENKATRAJAN, Application Developer; USI INSURANCE
SERVICES,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cv-00619-RJC-DCK)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alina Rojea, Appellant Pro Se. Stephen Douglas Dellinger, LITTLER MENDELSON PC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alina Rojea appeals the district court’s order adopting the magistrate judge’s

recommendation to grant Defendants’ motion to dismiss Rojea’s claims brought pursuant

to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621-634. On appeal, we confine our

review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Rojea’s

informal brief does not challenge the basis for the district court’s disposition, she has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2